Citation Nr: 1139978	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  04-43 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the RO in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

On the reverse page of a February 2003 Report of Contact, the Veteran indicated that she had applied for Social Security Disability benefits (SSDI) and was denied.  She informed VA that she was awaiting a hearing before the Social Security Administration.  There is no indication as to disposition of her appeal for SSDI.  

Nevertheless, the Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim. See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188   (1992).  The Board is of course aware of the Federal Circuit's recent holding in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) wherein it was held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, as the Veteran did not specifically state the reason she had applied for Social Security Disability, the Board believes the potential relevance of the SSA records cannot be ignored.

Lastly, it appears that the Veteran has undergone treatment from VA.  VA outpatient treatment records have not been associated with the file since April 2005.  As these records may support the Veteran's claim, they must be obtained.    

Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient treatment records pertaining to the left shoulder disorder from the VA medical center in Kansas City, Missouri, for the period from April 2005 to the present.  Any negative response should be noted. 

2. Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.

3. Upon receipt of the authorization and consent form, request records from the Pennsylvania Orthopedica Institute, 815 Poplar Church Rd., Camp Hill, Pennsylvania 17011.  Any negative response should be noted and the Veteran should be informed of any negative response and given an opportunity to respond. 


4. Thereafter, the RO should re-adjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

